Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-7,11,12,14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kullberg (2016/0183452) in view of Nagoshi (2015/0271992).
In the embodiment of figure 14, Kullberg shows a grass trimmer with most of the recited limitations of claim 1 as follows (strikethrough is employed to show what is missing);
	a trimming head (figure 14) configured to trim grass; and 
a driving device (motor in 20) configured to drive the trimming head to rotate; 
wherein the trimming head comprises: 
a spool (130) rotatable about an axis and formed with a winding portion for winding a cutting line; 
a head housing formed with apertures (128) for the cutting line to pass through and formed with an accommodating space for accommodating at least part of the spool (see figure 14); 
a first driving member configured to drive the spool to rotate to send out the cutting line, wherein the first driving member is provided with a second transmitting surface
a touched element (350) configured to be activated by a user; 
a first transmitting member provided with a first transmitting surface configured to cooperate with the second transmitting surface to receive a driving force of the first driving member, wherein the first transmitting surface is inclined with respect to the axis (see marked figure 14 below, incline best seen on top of figure 8); 
a biasing element (coil spring, center of figure 14) configured to bias the first transmitting member to be reset in a direction parallel to the axis; 
a second driving member configured to drive the spool to send the cutting line to the apertures during the resetting of the first transmitting member in the direction parallel to the axis, wherein the second driving member is provided with a fourth transmitting surface 
a second transmitting member provided with a third transmitting surface configured to cooperate with the fourth transmitting surface to receive a driving force of the second driving member, wherein the third transmitting surface is inclined with respect to the axis (see marked figure 14 below, incline best seen In figure 15), 
wherein the trimming head has a sending mode which can increase a length of the cutting line not wound to the winding portion 
wherein when the trimming head is in the sending mode, the touched element is activated to drive the first transmitting member to move along a direction parallel to the axis and the second transmitting surface and the first transmitting member are caused to cooperate against an elastic force of the biasing element to convert an axial movement of the first transmitting surface into an axial movement and a circumferential rotation of the spool (paragraph 0004), 
wherein the trimming head further comprises an intermediate member (195’) synchronously rotatable with the spool and slidable relative to the spool along a direction of the axis and the first transmitting member (see marked figure 14 below) is integrally formed with the intermediate member, and 
wherein the touched element is coupled to the intermediate member by a bearing (360) such that the touched element is rotatable around the axis at one end of the intermediate member, the touched element extending through an aperture formed in the head housing (see figure 14), 
when the touched element (350) is activated by the user, the touched element and the intermediate member (195’) move towards the first driving member along a direction parallel to the axis against the biasing element (moves up in figure 14), and 
when the touched element is released by the user the biasing element moves the intermediate member and the touched element away from the first driving member (down in figure 14).


    PNG
    media_image1.png
    850
    1000
    media_image1.png
    Greyscale


As seen in strikethrough above, the 2nd and 4th transmitting surfaces are not inclined, and Kullberg is silent on the line feeding out when the head housing is not rotated.
Nagoshi teaches having all four transmitting surfaces inclined (31a,51a, 32,12, as best illustrated in figures 7a-7c).  This enables the line feeding out when the head housing is not rotated, as discussed in paragraph 0027.
It would have been obvious to one of ordinary skill to have modified Kullberg by having all four transmitting surfaces inclined and enabling the line feeding out when the head housing is not rotated, as taught by Nagoshi, as this is a known alternate way to enable line feed out that has the added benefit of two different feed out modes (paragraphs 0025,0027). 
In regard to claim 2, Kullberg teaches rotating the head in a cutting mode (abstract), as does Nagoshi (paragraph 0025).
With respect to claim 3, after the modification, the line can still be fed out during housing rotation as well, as Nagoshi teaches this (called the kick-out method, in paragraph 0025).
As for claims 6 and 15, the top and bottom housing portions can be seen, respectively, at the top and bottom of figure 14, and each has their respective driving members as seen in the marked figure 14 above.
In regard to claims 7 and 16, all the driving members and transmitting surfaces have plural teeth staggered circumferentially, as seen in numerous figures in both Kullberg and Nagoshi.
	For claims 11 and 14, see the analysis of claim 1 above.
	With respect to claim 12, see Nagoshi’s paragraph 0027.
	As for claims 17 and 18, note the oblique surfaces and stop surfaces in Nagoshi’s figures 7a-7c.
	With respect to claim 19, see Nagoshi’s intermediate member 3, with the 1st & 2nd transmitting members at respective ends.
	In regard to claim 20, Kullberg teaches the vertical protrusion 180 sliding in the slot 185 to create a splined transmission that allows axial movement.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724